Citation Nr: 0107535	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  98-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The servicemember has unverified service from September 1950 
to July 1952.  The servicemember died in November 1995.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Portland, Oregon 
(hereinafter RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process, which impact on the appellant's claim of entitlement 
to burial benefits.  As these procedures could not have been 
followed by the RO at the time of the decision denying burial 
benefits, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Initially, the Board notes that if a veteran dies as a result 
of a service-connected disability or disabilities, an amount 
may be paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  38 U.S.C.A. § 2307 (West 1991); 38 C.F.R. §§ 3.1601 
- 3.1610 (2000).  If a veteran's death is not service-
connected, an amount may be paid toward the veteran's funeral 
and burial expenses including the cost of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302 (West 1991); 
38 C.F.R. § 3.1600(b).  

If the veteran's death is not service-connected, entitlement 
to payment of burial expenses may be established if: 1) at 
the time of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there is sufficient evidence of record on the date of the 
veteran's death to have supported an award of compensation or 
pension effective prior to the date of the veteran's death; 
or 3) the deceased was a veteran of any war or was discharged 
or released from active service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a State (or a political subdivision of a 
State).  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Burial benefits are also payable if a veteran dies from 
nonservice-connected causes while properly hospitalized by 
VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c). For burial 
allowance purposes, the term "hospitalized by VA" means 
authorized admission to a VA facility for hospital, nursing 
home, or domiciliary care; authorized admission (transfer) to 
a non-VA facility for hospital care under the authority of 38 
U.S.C. § 1703 (pertaining to non-VA facilities which have 
contracted with VA to furnish hospital care or medical 
services); authorized admission (transfer) to a nursing home 
for nursing home care at the expense of the United States; or 
authorized admission (transfer) to a State nursing home for 
nursing home care with respect to which payment is authorized 
under law.  38 C.F.R. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  
The term "VA facility" means facilities over which VA has 
direct jurisdiction; government facilities for which VA 
contracts; and public or private facilities at which VA 
provides recreational activities for patients.  38 U.S.C.A. § 
1701(3).  When a veteran while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for the purpose of examination, treatment, or care dies 
enroute, burial, funeral, plot, interment, and transportation 
expenses will be allowed as though death occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605.

In Aguilar v. Derwinski, 2 Vet. App. 21 (1991), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that before becoming entitled to "status" as a 
claimant for VA benefits, an appellant must first demonstrate 
by a preponderance of the evidence (1) that he or she is a 
"veteran," or (2) "veteran" status for the person upon 
whose military service the claim for VA benefits is 
predicated.  Only after predicate status is established does 
a claimant come under the aegis offered by title 38 to 
"veterans."  The Court has held that under 38 U.S.C.A. 
§ 301(b) (West 1991), it is clear that "the purpose of the 
[VA] is to administer the laws providing benefits and other 
services to veterans and the dependents and the beneficiaries 
of veterans."  Laruan v. West, 11 Vet. App. 80, 85 (1998).  
Thus, unless a claimant first carries the initial burden of 
establishing status as a veteran or veteran status for the 
person upon whose military service the desired benefits are 
predicated, the laws and the resources of the VA are not 
applicable or available.  Id.  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan, 11 Vet. App. at 
82.  Only service department records can establish if and 
when a person was serving on qualifying active service.  
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  

A "spouse" of a veteran seeking VA benefits must submit 
appropriate evidence of marital status to a veteran before 
applying for such benefits.  38 C.F.R. § 3.205 (2000).  A 
spouse who fails to submit such evidence never attains the 
status of a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994), (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991)).  
The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a)(c) (2000).

A "surviving spouse" is a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2000) and who was the spouse at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of the marriage to the date of the veteran's 
death, except where due to the misconduct of, or procured by, 
the veteran without fault of the spouse, and except as 
provided, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held him or herself out openly 
to the public as the spouse of such other person.  38 C.F.R. 
§ 3.50(b).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  See also 
Badua v. Brown, 5 Vet. App. 472, 474 (1993).  Under 38 C.F.R. 
§ 3.205(a), the existence of a marriage may be established by 
a copy of the public record of marriage, certified or 
attested, or by an abstract of the public record, containing 
sufficient data to identify the parties, the date and place 
of marriage, and the number of prior marriages by either 
party if shown on the official record, issued by the officer 
having custody of the record or one authorized to act for 
such officer bearing the seal of such officer, or otherwise 
properly identified, or a certified copy of the church record 
of marriage.

Accordingly, as "jurisdiction does indeed matter and it is 
not 'harmless' when the VA during the claims adjudication 
process fails to address threshold issues," McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993); and as "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding, AB v. Brown, 6 Vet. App. 35, 37 (1995) quoting 
Phillips v. General Servs. Admin., 924 F.2d 1577, 1579 
(Fed.Cir. 1991), the Board finds that further development is 
required.  

Additionally, the servicemember's service medical records and 
VA medical records are not of record.  It was noted that at 
the time of the veteran's death, he had been receiving VA 
medical treatment.  These records are government records and 
fall under the heightened standard for such records under the 
Veterans Claims Assistance Act of 2000. 

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the appellant 
and afford her the opportunity to 
identify or submit any additional 
pertinent evidence in support of her 
claim, to include evidence of the 
servicemember's military service and 
discharge, and verification of their 
marriage.  Thereafter, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources, to 
include verification of the service 
member's military service, service 
medical records, and VA medical records.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.  The RO is 
reminded that under the Veterans Claims 
Assistance Act of 2000 efforts to secure 
government records must continue until it 
is reasonably certain that the records do 
not exist or that further efforts would 
be futile.  

2.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
appellant and her representative.  After 
the appellant and her representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

